DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the various layers in distinct detail in Figure 5 as described in the specification. Figure 5 has five labeled layers, yet the drawing only illustrates three layers. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "room temperature", “hard”, and “freezing temperatures” in claims 1, 7, 16 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what range of temperatures would be considered “room” temperature since rooms can vary widely in their temperature. It is not clear what range of temperatures would be considered “freezing” temperature since many materials freeze or solidify at different temperatures. It is not clear what degree of solidity would be considered “hard”.
Claims 2, 9, 17 recite “thin”. It is not clear what range of depth or thickness would be considered “thin”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsh NPL [This Cotton Candy and Ice Cream Burrito is Basically Unicorn Food] in view of Guzman et al [US 2003/0129287A1] and Yang [US 2007/0141198A1].
Hirsh NPL teaches a “cotton-candy burrito” confectionary item and method comprising a frozen food core of three scoops of differently flavored ice cream (page 2, line 1), a layer of spun sugar, cotton candy wrapped around the ice cream core (page 1, final line page 2, line 5), the item being hand-held during consumption (page 2), and the issue of the ice cream melting through the cotton candy (page 2).
Hirsh NPL does not explicitly recite a boundary layer which is pliable at room temperature and hard at freezing temperatures (claim 1, 7, 16) in the form of a thin, sugar-based substance (claim 2, 9, 17), fruit-flavored snack (claim 3, 10, 18), or fruit roll-up (claim 4, 19); the frozen food being frozen yogurt (claim 8), a second frozen core and second boundary 
Guzman et al teach a confectionary item comprising a boundary layer of a first edible substance (Figure 1, #105, 110; Figure 7A-F, #10), the first substance being fruit roll-up material (paragraph 0019), placing a second edible substance on the boundary layer (Figure 1, #115, 120; Figure 7A-F, #12), the second edible substance being ice cream or frozen yoghurt (paragraph 0039), wrapping the ice cream in the fruit roll-up material in the style of a burrito (paragraph 0066; Figure 7F), a further processing step which can include a further coating material (paragraph 0045), and the fruit roll-up material also inherently being pliable at room temperature and hard at a freezing temperature as it is the same material used by applicant.
Yang teaches a multilayered confectionary product (title) comprising a second core and boundary layer (Figure 3, #32, 34), a first core surrounding the second core and boundary layer (Figure 3, #36), a first boundary layer surrounding the first core (Figure 3, #38), and an outer layer surrounding the first boundary layer (Figure 3, #40), the various layers and cores including materials such as liquid, gum or jelly candy, chewy candy, and fruit leather (paragraph 0046), and the boundary layer acting to control water migration between other materials (paragraph 0016).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fruit roll-up boundary layer wrap into the confectionary item of Hirsh NPL, in view of Guzman et al and Yang, since all are directed to confectionary items and methods, since Hirsh NPL already disclosed a cotton candy burrito comprising an ice cream core with a cotton candy outer layer (page 1-2) as well as the issue of the ice cream melting through the cotton candy (page 2), since confectionary items commonly included a fruit roll-up wrapped around an ice cream core in the form of a burrito (paragraph 0019, 0039, 0066) as shown by Guzman et al, since confectionary items commonly included a fruit leather boundary layer surrounding a liquid or viscous core which acted acting to control water migration between other materials (Figure 3; paragraph 0016) as shown by Yang, since the cotton candy and ice cream of Hirsh NPL had different moisture contents, since many consumers desired the taste of fruit roll-ups/fruit leather, since a fruit roll-up boundary layer would have prevented melting ice cream from melting into the cotton candy of Hirsh NPL and thus causing a mess for the consumer, and since a fruit roll-up boundary layer would have provided better preservability and permitted the product of Hirsh NPL to be eaten at a more leisurely pace, saved for later consumption, assembled and stored in anticipation of high demand times, and/or transported to another location.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed frozen yogurt, second frozen core and second boundary layer within the first core, the second frozen core being different from the first frozen core, and both the first and second frozen cores being ice cream into the confectionary item of Hirsh NPL, in view of Guzman et al and Yang, since all are directed to confectionary items and methods, since Hirsh NPL already included the use of three ice cream scoops of different flavors, since confectionary items commonly included ice cream and/or frozen yoghurt as the core (paragraph 0039) as shown by Guzman et al, since confectionary items commonly included a multilayered structure with multiple cores and boundary layers (Figure 3) as shown by Yang, since many consumers preferred frozen yoghurt over ice cream, since many consumers enjoyed eating ice cream with multiple flavors, for instance banana splits with chocolate, vanilla, and strawberry ice cream; and since a variety of flavors and confectionary layers would provide greater consumer appeal for the product of Hirsh NPL.
Claims 6, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsh NPL, in view of Guzman et al and Yang, as applied above, and further in view of Yoon [US 2012/03135360A1].
Hirsh NPL, Guzman et al, and Yang teach the above mentioned concepts and components. Hirsh NPL does not explicitly recite machine-spun cotton candy (claim 6, 11, 20). Yoon teaches a process for making cotton candy by use of a machine (Figure 2). It would have been obvious to one of ordinary skill in the art to incorporate the claimed machine spun cotton candy into the invention of Hirsh NPL, in view of Yoon, since both are directed to confectionary items, since Hirsh NPL already included cotton candy but simply did not mention how it was made, since cotton candy was commonly made by machines (Figure 2) as shown by Yoon, and since this would have been faster and simpler than having an employee make cotton candy by hand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792